This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,472

 5 TAYLOR CRABB,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF TORRANCE COUNTY
 8 Mercedes C. Murphy, District Judge

 9 Hector Balderas, Attorney General
10 Santa Fe, NM

11 for Plaintiff-Appellee

12 Taylor Crabb
13 Hobbs, NM

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 VIGIL, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.



5                                             _______________________________
6                                             MICHAEL E. VIGIL, Chief Judge


7 WE CONCUR:



8 ___________________________________
9 J. MILES HANISEE, Judge



10 _________________________________
11 M. MONICA ZAMORA, Judge




                                          2